Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 08/26/2021 and 04/15/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 03/20/2020, has been accepted for examination.  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonas et al. (2016/0146589 A1).

Regarding claim 1, Jonas discloses a method for measuring an object using a measurement arrangement (fig. 1) (see abstract) [pars. 0007-25] the method comprising: 
measuring at least one object, wherein the measuring comprises measuring dimensions [pars. 0001, 0007, 0011] and a heat distribution of the at least one object [pars. 0013-23]; 
comparing the measured heat distribution with a plurality of stored heat compensation profiles [pars. 0070-73]; 
determining at least one heat compensation profile representing the measured heat distribution [pars. 0070-73, and 0084-85] (fig. 3); 
receiving at least one set of compensation coefficients associated with the determined at least one heat compensation profile; and applying a set of received compensation coefficients to measured dimensions of the at least one object for producing heat compensation profile compensated dimensions (see abstract) [pars. 0029-30] (figs. 3 and 5) [pars. 0049, 0084-87 and 0089].

As to claims 2-3, Jonas also discloses limitations such as, wherein the method further comprises, when determining at least one heat compensation profile: comparing the determined at least one heat compensation profile to a threshold value; and when the deviation between at least one corresponding point in the measured heat distribution and the determined at least one heat compensation profile exceeds the threshold, generating a heat compensation profile corresponding with the measured heat distribution (claim 2); and wherein the generating a heat compensation profile further comprises: storing the measured dimension and the heat distribution into the heat compensation profile; transmitting the measured at least one object for cooling; receiving the transmitted object back; measuring the received object; computing compensation coefficients; associating the computed compensation coefficients into the heat compensation profile (claim 3) [pars. 0013-16] [pars. 0050-52, and 0070-73].
As to claim 4, Jonas also discloses wherein the method further comprises computing compensation coefficients from determined at least two heat compensation profiles [pars. 0017, and 0094]
As to claim 5, Jonas also discloses wherein the method further comprises comparing the heat compensation profile compensated dimensions to a reference object aim to measured dimension [pars. 0001, 0007 and 0088]
As to claim 6, Jonas also discloses computer 26 includes computer program comprising computer program code configured to cause performing a method according to claim 1 when the computer program is executed in a computing device [pars. 0040, 0043-45 and 0065-66].
As to claims 7-8, Jonas further discloses a method that is implemented using limitations such as, wherein computer (26) is a controller comprising at least one processor and at least one memory/storage [par. 0050], wherein said at least one processor is configured to cause performing a method according to claim 1 (claim 7); and a measurement system (fig. 1) comprising the controller according to claim 7 (claim 8) [pars. 0065-68].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonas et al. (2016/0146589 A1) in view of Shepard et al. (2015/0083920 A1). 

As to claim 9, Jonas teaches of a measurement system (figs. 1-6) according to claim 8 further comprising a housing the single system (fig. 1) inherently includes housing, a housing= a part designed to contain, or support a component(s)
a camera system comprising a plurality of cameras plurality of thermal imaging sensors/cameras (54) inside the housing [par. 0040]; at least one heat measurement device is an infra-red temperature sensor (54); wherein the controller computer 26 is connected to a system (as can be seen in (figs. 1-6) and configured to perform a method according to comprising, measuring at least one object workpiece 10, wherein the measuring comprises measuring dimensions [pars. 0001, 0007, 0011] and a heat distribution of the at least one object [pars. 0013-23]; comparing the measured heat distribution with a plurality of stored heat compensation profiles [pars. 0070-73]: determining at least one heat compensation profile representing the measured heat distribution [pars. 0070-73, and 0084-85] (fig. 3); receiving at least one set of compensation coefficients associated with the determined at least one heat compensation profile; and applying a set of received compensation coefficients to measured dimensions of the at least one object for producing heat compensation profile compensated dimensions (see abstract) [pars. 0029-30] (figs. 3 and 5) [pars. 0049, 0084-87 and 0089].
Jonas fail to explicitly specify wherein the controller computer 26 is connected to a machine vision system (MVS) (such as wherein the (MVS) includes plural cameras (i.e. two or more) and plural lighting devices) and/or a lighting system comprising a plurality of lighting devices inside the housing.
Jonas teaches of heat cameras are plurality of temperature sensors 54, 54A, 54B and a temperature sensor 54C, and are thermal imaging sensor(s) arranged to recognize, identify and take the temperature of a specific workpiece/object (fig. 1) [pars. 0040, 0043, 0066 and 0068].
Shepard from the same field of endeavor teaches that is known the art to have a system combining camera(s) such as infrared (IR) camera (14) detects the intensity of the IR radiation emitted from the sample/object surface [pars, 0073-75] while one or more illumination sources 12 is/are activated in order to dynamically change (e.g. sweep back and forth continuously) the path of the one or more beams or rays of light, L, emitted by the one or more illumination sources 12 in order to perform improve precise quantitative measurements of the an object (Shepard, [pars, 0073-75]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jonas as desired appropriate in view of Jonas teaches of infrared cameras and further in view of Shepard teaching above in order in order to perform improve precise quantitative measurements of an object, and/or in order to enhanced accurate detection and recognize, identify and take the temperature of a specific workpiece/object features, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method for measuring an object using a measurement arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886